On Rehearing.’
PER CURIAM.
Lindner, appellee, urges that, inasmuch as Howcott was the. plaintiff in injunction, as such he enjoined Lindner’s writ of possession.
Further, inasmuch as to succeed he must show interest, and if his title is bad he has no interest, that the injunction should therefore fall, and costs be paid by him.
We take it, this is directed to the costs of the district court, for, unquestionably, those incurred on appeal are due by appellee.
*903Held, the plaintiff, Lindner, owes costs for his suit in the district court, and all proceedings therewith connected — his petition and in all matters connected with his claim for possession.
Appellant Howcott owes costs of his injunction in the district court.
It is ordered, adjudged, and decreed that the judgment heretofore handed down be amended by directing that the costs incurred by Lindner, claiming possession in the district court, be charged to Lindner, and the costs of injunction to Howcott.
And that appellee, Lindner, pay the costs of appeal.
As amended, the judgment remains the judgment of this court.
Applications for rehearings refused.